United States Court of Appeals
                     For the First Circuit


No. 11-1991

                      WANDA CORDERO-SUÁREZ,

                      Plaintiff, Appellant,

                               v.

    ORLANDO RODRÍGUEZ; FABIAN SERRANO; JOSÉ J. FAS-QUIÑONES,

                     Defendants, Appellees,

              ÁNGEL A. ORTIZ-GARCÍA; JUAN C. PUIG,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
               Selya and Thompson, Circuit Judges.


     Israel Roldán González for appellant.
     Luis R. Román-Negrón, Acting Solicitor General, and Susana
I. Peñagarícano-Brown, Assistant Solicitor General, for
appellees.


                         August 3, 2012
     THOMPSON,   Circuit    Judge.    Wanda   Cordero-Suárez   appeals   a

district judge's grant of summary judgment in favor of three

defendants, each of whom she claims had some hand in discriminating

against her at work because of her political affiliation. Although

some of Cordero's allegations are unsettling, we nevertheless hold

that summary judgment was appropriate because Cordero's suit was

untimely.   We therefore affirm.

     Because this is an appeal from a summary-judgment grant, we

sketch the facts as they appear on the record, viewed in the light

most favorable to Cordero.     See Galera v. Johanns, 612 F.3d 8, 10

n.2 (1st Cir. 2010).   In 1996, Wanda Cordero began working as an

agent in the Internal Revenue Division of the Puerto Rico Treasury

Department.   For some years her supervisor was Orlando Rodríguez,

whose brother was the mayor of Mayagüez, Puerto Rico, and head of

the Popular Democratic Party's ("PDP") city office.        Politically,

Cordero affiliates herself with the New Progressive Party ("NPP"),

while Rodríguez affiliates himself with the PDP. Cordero says that

on many occasions Rodríguez made disparaging comments about the NPP

within her earshot.1       She also claims that Rodríguez took many

subtle steps to inconvenience her, such as repeatedly changing her




     1
       Cordero claims she maintained a notebook with details of
Rodríguez's regular harassment, but that the notebook was stolen at
some point and her recollection of specific instances of harassment
is hazy.

                                     -2-
schedule and falsely claiming that she left early so he could

deduct ten minutes of pay from her check.

     But more important are some specific instances of misconduct

Cordero    describes.    For   example,     in   February    2006      Rodríguez

"physically and verbally assaulted" her in an incident neither

party details but that apparently resulted in Rodríguez's filing a

complaint "to the Municipal Police where his brother, who is the

mayor, is the chief."          Then on February 23, 2007, Rodríguez

approached Cordero's desk with his work-issued gun "in front of

him."     He said "I'm going to screw you up," and Cordero, crying,

fled to a restroom.          She reported the incident to "Internal

Affairs, to Mr. Fabián," but nothing ever came of her report.

Sometime later in 2007, Rodríguez came into Cordero's office and

said that "he could give a fuck about the NPP winning" an upcoming

election because his brother would still be the mayor and he could

continue doing "whatever the fuck he wanted."

     A serious scheduling incident also occurred in late 2007.                  On

December    7,   Rodríguez   told   Cordero   that   she    had   to    cover   a

coworker's shifts from December 11-31.               Then on December 19,

Rodríguez issued a memo instructing Cordero to work on Sunday,

December 23 in addition to covering her coworker's shift.                 Within

the next couple days, Cordero told Rodríguez that she was sick and

could not work on the 23rd or 24th.        Then on December 28, Rodríguez

issued another memo instructing Cordero to work on Sunday, December


                                     -3-
30 too.     Cordero claims that she never received the memo (though

there is some evidence to the contrary) and thus did not show up

for work that day.

     At some point during all of these 2007 incidents, Cordero

requested that the Department transfer her to a different office.

In February 2008, Deputy Secretary of Human Resources José Fas

Quiñones2 acquiesced and transferred Cordero from the Bureau of

Alcoholic    Beverages   and    Licenses   to   the   Bureau   of   Taxpayer

Services, where she remained part of the Treasury Department but

Rodríguez was no longer her supervisor.           But even the transfer

could not keep Rodríguez away from Cordero: he continued to visit

her new office and harass her.

     In May 2008 Cordero met with Fas and with one Fabián Serrano

-- apparently a Treasury Department higher-up -- separately to

complain about Rodríguez's continued harassment, but both said they

could not help; the record is silent as to their reasons.           Fas then

sent Cordero a letter at her new office on July 3, 2008, stating

that she would be suspended for thirty days because she had missed

the shifts on December 23, 24, and 30, 2007 -- the ones that

Rodríguez had assigned her, allegedly at the eleventh hour and

without adequate notice.       After internally appealing the decision,

Cordero received another letter from Fas on November 5, 2008 (one


     2
       "Fas" is spelled at various places in the record as "Fas,"
"Fax," and "Faz." "Fas" is the spelling borne out by documentary
evidence in the record and, accordingly, the one we'll use.

                                    -4-
day after the NPP won a big election) stating that her suspension

would proceed.

      Finally, after Cordero returned from her suspension, Rodríguez

approached her at her new office and again informed her that he did

not care about the NPP's having won the recent general election

because his brother still retained power in Mayagüez.                      He also

added    (according   to    Cordero)    that    he    "would      not   rest   until

[Cordero] was permanently dismissed from the Treasury Department."

      On June 26, 2009, Cordero filed a federal-court complaint

asserting several federal- and local-law claims against Rodríguez,

Serrano, and Fas in their personal and official capacities, and

against former Treasury Secretary Angel Ortiz Garcia and current

Treasury    Secretary      Juan   Carlos     Puig    as   well.     A   partially-

successful motion to dismiss whittled the defendants down to

Rodríguez, Serrano, and Fas in their personal capacities only, and

the     complaint   down     to   political-harassment            claims   seeking

injunctive and monetary relief under 42 U.S.C. § 1983.

      After discovery, the remaining defendants filed a motion for

summary judgment.       They said the incidents Cordero complained of

had all occurred more than a year before she filed her complaint,

and they therefore argued that the action was barred by the

applicable one-year statute of limitations.               See Santana-Castro v.

Toledo-Dávila, 579 F.3d 109, 114 (1st Cir. 2009). They also argued

that, if these incidents were excluded on timeliness grounds, the

                                       -5-
only possible adverse employment action supported by the record was

Cordero's suspension for skipping work, which would have been

imposed regardless of her political affiliation. Cordero responded

with an objection and memorandum opposing summary judgment on the

ground that incidents had still been ongoing in the year before her

complaint's filing; these ongoing incidents, she argued, rendered

the older incidents actionable under the continuing violation

doctrine.     And along with her objection, Cordero filed a sworn

statement bolstering her evidence of the defendants' misconduct.

The district judge refused to consider the sworn statement -- he

called   it   self-serving   and   "incongruent   with"   her   deposition

testimony.3     He nevertheless     found Cordero's claim       timely   on

continuing-violation grounds, but in the end he granted summary

judgment on the merits anyway and dismissed the case, primarily on

the ground that the workplace incidents Cordero described were not

sufficiently severe and pervasive.

     Cordero appeals the district judge's exclusion of her sworn

statement and his grant of summary judgment.          Because we would




     3
       The district judge also refused to consider some of
Cordero's responses to the defendants' proffered statement of
material facts -- specifically those not backed up with record
cites.   This practice was appropriate, see CMI Capital Market
Investment, Inc. v. González-Toro, 520 F.3d 58, 62 (1st Cir. 2008)
(applying Puerto Rico's Local Rules 56(c) and 56(e)), and is not at
issue on appeal.

                                    -6-
affirm summary judgment even with the sworn statement as part of

the record, we bypass that issue and proceed to summary judgment.

       This case presents questions involving both the timeliness and

the merits of Cordero's political-discrimination claim.                    Normally

we would begin with timeliness, because if Cordero's claim is

barred by the applicable statute of limitations then we have no

occasion to reach the merits.                But in the case of an alleged

continuing violation constituting a politically-motivated hostile

work environment, the question of timeliness is closely intertwined

with       the    substance    of   the   claim.     See   O'Rourke   v.   City   of

Providence, 235 F.3d 713, 732 (1st Cir. 2001).                        We therefore

address the two issues together.                 And because they arise in the

context of summary judgment, both the statute-of-limitations and

hostile-work-environment issues receive de novo review.4                          See

Rosario v. Dept. of Army, 607 F.3d 241, 246 (1st Cir. 2010)

(hostile work environment); Montalvo v. Gonzalez-Amparo, 587 F.3d

43, 46 (1st Cir. 2009) (statute of limitations).

       We        begin   our   analysis   with     the   political-discrimination

framework, which finds its roots in the First Amendment's free-

speech protections.            To establish a prima facie case of political



       4
       Of course, the other usual summary-judgment standards apply
too: we may affirm on any grounds supported by the record, as long
as there is no genuine issue of material fact and the defendants
are entitled to judgment as a matter of law. Collazo v. Nicholson,
535 F.3d 41, 44 (1st Cir. 2008).

                                           -7-
discrimination,       a   plaintiff    must     be    able    to    show:    "(1)    the

plaintiff     and     the    defendant       belong    to     opposing       political

affiliations; (2) the defendant has knowledge of the plaintiff's

. . . affiliation; (3) . . . a challenged employment action

[occurred]; and (4) . . . political affiliation was a substantial

or motivating factor" behind it.             Peguero-Moronta v. Santiago, 464

F.3d 29, 48 (1st Cir. 2006) (internal quotation marks omitted). If

a plaintiff makes this showing, the burden shifts to the defendant

to point out evidence that it would have taken the same action

regardless of the plaintiff's political affiliation.                      Rodríguez v.

Municipality of San Juan, 659 F.3d 168, 176-77 (1st Cir. 2011).

     Applying this framework, Cordero says that elements one and

two above are easily satisfied.           She goes on to say that in deeming

her complaint timely on continuing-violation grounds the court

necessarily       determined    that   she     had    suffered      a    hostile     work

environment, which would satisfy the third element -- an adverse

employment action.          See Martinez-Vélez v. Rey-Hernández, 506 F.3d

32, 42 (1st Cir. 2007).          The fourth element depends on Cordero's

satisfaction of the third. The defendants, too, focus on the third

element   and     counter     that   their     conduct      was    not    "severe     and

pervasive" enough to be actionable, adding that in their view the

district court got its timeliness ruling wrong.

     In     the     political-discrimination          context,          "[a]ctions     of

informal harassment, as opposed to formal employment actions like

                                         -8-
transfers or demotions," amounting to a hostile work environment

can rise to the level of a challengeable employment action, id.,

but only if the discriminatory acts are "'sufficiently severe to

cause reasonably hardy individuals to compromise their political

beliefs and associations in favor of the prevailing party.'"   Id.

(quoting Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1217

(1st Cir. 1989) (en banc)).   And because "hostile work environment

claims do not turn on single acts but on an aggregation of hostile

acts extending over a period of time," Marrero v. Goya of P.R.,

Inc., 304 F.3d 7, 18 (1st Cir. 2002) (internal quotation marks

omitted), the applicable statute of limitations "will not exclude

acts that are part of the same unlawful employment practice if at

least one act falls within the time period."   Dressler v. Daniel,

315 F.3d 75, 79 (1st Cir. 2003).       Again, this means that our

statute-of-limitations question and our substantive question are

closely intertwined.   See O'Rourke, 235 F.3d at 732.

     To establish a hostile work environment, Cordero relies on

Rodríguez's politically-charged comments, the gun incident, his

rearranging Cordero's schedule to the point that she missed days

and was suspended without pay,5 and his threat to get her fired, as


     5
       The defendants treat Cordero's thirty-day suspension as
potentially being a separate ground for suit, but Cordero only says
it "was part of the systematic and continuous . . . hostile work
enrivonment" she was subjected to. Given Cordero's treatment of
the issue, we need not consider whether the suspension would serve
to meet the adverse employment action test on its own, but merely

                                -9-
well as his many less severe incidences of misconduct.                   All these

misdeeds implicate Rodríguez only.             Fas and Serrano are barely

mentioned    in   Cordero's     brief   and     are    accused     primarily   of

inadequate supervision (specifically, failing to take action to

stop   Rodríguez).      But    "Section      1983   does    not   impose    purely

supervisory liability; it aims at persons who have actually abused

their positions of authority, and hence only persons who were

directly    involved    in    the    wrongdoing       may   be    held   liable."

Martinez-Vélez, 506 F.3d at 41 (internal citation and quotation

marks omitted).      This rule means Fas and Serrano prevail unless

they actually did something wrong.

       The record simply does not show any direct involvement between

Fas or Serrano and any harassment of Cordero.                The only possible

tie between either Fas or Serrano and alleged misconduct is Fas's

having issued Cordero's suspension, but uncontested record evidence

shows that    Fas    would    have   ordered    the suspension       because   of

Cordero's    unexcused absences       regardless       of   political opinion.

Rodríguez, 659 F.3d at 176-77 (a defendant may defeat a political-

discrimination claim by showing he would have taken the same action

regardless of political opinion).            Because Rodríguez's misconduct

does not implicate Serrano or Fas, we affirm the summary-judgment

order to the extent it dismisses the claims against them.



bundle it into our hostile-work-environment discussion.

                                      -10-
     Against Rodríguez, though, there may be some evidence to

support a hostile-work-environment claim.          His day-to-day comments

to Cordero do not suffice without more, but there is more: the 2006

physical altercation and 2007 gun incident, both viewed in the

light most favorable to Cordero (as must be the case on summary

judgment), might show that Rodríguez's misconduct was severe.            And

an objectively reasonable fear of physical assault and gun violence

-- an inference the record here could support -- could conceivably

cause   even   "reasonably   hardy    individuals    to   compromise   their

political beliefs."     Martinez-Vélez, 506 F.3d at 42.

     That said, the defendants argue that "any claim that plaintiff

wanted to bring against defendant Rodríguez had to be brought

within a year of February 6, 2008" -- the date of Cordero's

transfer.      The argument is not well fleshed-out, but we agree

nonetheless.     Here is why:

     Whether or not Rodríguez's conduct prior to Cordero's February

2008 transfer was actionable, his conduct thereafter was not.

Cordero's only allegations of misconduct after February 2008 are

some undefined number of occasions when Rodríguez "came near [her]

in an intimidating manner and stared at her fixedly" and his

comment that he "would not rest" until Cordero lost her job.             But

Cordero says she ignored all this and that nothing else happened.

These acts alone fall well short of the conduct we have found

severe and pervasive in the past.           See O'Rourke, 235 F.3d at 727;

                                     -11-
Tuli v. Brigham & Women's Hosp., 656 F.3d 33 (1st Cir. 2011).                     On

top of that, Rodríguez was no longer her supervisor, and she was

working with new people in a new department.                         Literally, her

environment changed at that point.

       Nevertheless, Cordero argues that these post-transfer events

were    part   of   the    same   continuing    violation       as    the   arguably

actionable pre-transfer events. "The continuing violation doctrine

is an equitable exception that allows an employee to seek damages

for otherwise time-barred allegations if they are deemed part of an

ongoing series of discriminatory acts."              O'Rourke, 235 F.3d at

730.    But although the continuing violation doctrine can render

otherwise      time-barred    conduct   actionable,       the    doctrine      still

requires some anchoring violation within the limitations period,

id., and we have just said that none of Rodríguez's post-transfer

conduct   meets     that    test.    The     continuing   violation         doctrine

therefore does not apply here.

       Cordero's transfer occurred more than a year before she filed

suit,    and   none   of    Rodríguez's    conduct   within          that   one-year

limitations period was actionable, so her claim against him is

untimely as a matter of law.         See Santana-Castro, 579 F.3d at 114.

For that reason, we affirm also the district court's summary-

judgment order dismissing Cordero's hostile-work-environment claim

against Rodríguez.



                                      -12-
     In the end, we affirm the district court's grant of summary

judgment dismissing Cordero's entire case.   So ordered.




                              -13-